Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 (Figs. 3-9), Claims 1-13 and 19 in the reply filed on 07/06/2021 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2021.
Claim 10 is withdrawn as the claim is directed to a nonelected species. Claim 10 requires “a flank of the inlet end is tilted, and the flank of the inlet end is not perpendicular to the first air plate.”, which is illustrated in fig. 11. The specification also indicates that fig. 11 is based on an improvement to the first embodiment (par. 69)
Claims 11-13 are withdrawn as being dependent on claim 10.

Drawings
The drawings are objected to because the axial direction of fig. 3 in that view should be pointing out of the page, it would be suggested to overlay the axial direction in fig. 9. When compared to the radial direction shown in fig. 6, the two axes are currently illustrated in the same direction .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 3001 is referenced in Fig. 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
 “randomly select a point on the arc, the point defines a circle which is concentric to the air inlet;” in claim 5 
“a diameter D1 of the air inlet is greater than or equal to a diameter D2 of the second air plate; an outer diameter D3 of the plurality of blades is less than or equal to an outer diameter D4 of the first air plate; and the outlet section of each of the plurality of blades protrudes radially out of an edge of the second air plate.” In claim 7.
.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 


Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 38 – 47 indicates that the figures are representing the first example however, between paragraphs 59-60, example 1 is “as shown in fig. 3 - 9”.  Paragraphs 48 – 49 indicates that the figures are representing the second example however, paragraphs 69, example 2 is “as shown in fig. 10 - 14”.  The specification presents conflicting information of the two embodiments.
“A portion of the inlet section 31 axially extends out of the top surface 12 of the first air plate 1.” In paragraph 68, see arguments under 112(b), claim 9, on the “phrase extends out of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a profile of each of the plurality of blades is an arc; randomly select a point on the arc, the point defines a circle which is concentric to the air inlet; an included angle formed by a first tangent L1 of the point on the circle and a second tangent L2 of the point on the arc is defined as an inlet angle, and the inlet angle increases from the innermost end to the outermost end.", which is unclear. It is unclear how a single random point on an arc can define a circle. It is further unclear how that circle would be concentric to the air inlet, it would not appear that any circle would share the same center with the air inlet.  Note that the language “randomly select a point on the arc” is problematic for an apparatus claim since there are no method to be performed. The claim should be rephrased so that no action step is performed but rather observed or described (i.e. “along any point of the arc, a single point defines a circle which is concentric to the air inlet”). 

Claim 9 recites the limitation “wherein a portion of the inlet section axially extends out of a surface of the first air plate.”, which is unclear. It is unclear how the inlet section of the blade extends out of a surface of the first air plate, despite the integral manufacturing discussion the blade and first air plate are two separate parts, the inlet section of the blade can extend pass the top surface or bottom surface of the first air plate but the inlet section is not a part of the first air plate and therefore cannot extend out of a surface of air plate (in view of fig. 9). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,558, 120 (Kim).
Regarding claim 1, Kim teaches a wind wheel, comprising: a first air plate (element 27b), a second air plate (element 27c), and a plurality of blades (element 27a) disposed between the first air plate and the second air plate; wherein: 
the first air plate comprises a central part and an air inlet disposed in the central part (see annotated fig. 5); 
each two adjacent blades form an air duct (see annotated fig. 5); 
the plurality of blades each comprises an inlet section next to the air inlet, an intermediate section, and an outlet section (see annotated fig. 7); and 
a thickness of the intermediate section is greater than a thickness of the inlet section and a thickness of the outlet section (as shown in fig. 7, Col. 4, lines 51-59).

    PNG
    media_image1.png
    609
    695
    media_image1.png
    Greyscale

Annotated Figure 5

    PNG
    media_image2.png
    584
    882
    media_image2.png
    Greyscale

Annotated Figure 6

    PNG
    media_image3.png
    646
    669
    media_image3.png
    Greyscale

Annotated Figure 7
Regarding claim 2, Kim teaches the intermediate section comprises a middle part and two ends (see annotated fig. 7); and the thickness of the intermediate section decreases from the middle part to the two ends (as shown in fig. 7 and supported in Col. 4, Lines 51-59).
Regarding claim 3, Kim teaches wherein the inlet section comprises a first connecting end connected to the intermediate section and an innermost end next to the air inlet; and the thickness of the inlet section 
Regarding claim 4, Kim teaches the outlet section comprises a second connecting end connected to the intermediate section and an outermost end connected to the second connecting end; and the thickness of the outlet section decreases from the second connecting end to the outermost end (see annotated fig. 7).
Regarding claim 5, Kim teaches a profile of each of the plurality of blades is an arc (element 27a has an arc); 
randomly select a point on the arc, the point defines a circle which is concentric to the air inlet (see rejection under 112(b)); 
an included angle formed by a first tangent L1 of the point on the circle and a second tangent L2 of the point on the arc is defined as an inlet angle (element BO and BI2, Fig. 7), and the inlet angle increases from the innermost end to the outermost end.
Regarding claim 6, Kim teaches the innermost end has the inlet angle of θ1, the outermost end has the inlet angle of θ2, and θ2 = 1.5 θ1 (Col. 4, Lines 35- 50; “an inflow angle BI2 of the blade at the hub-side has a value between 150 and 300, and an outflow angle BO of the blade has a value between 350 and 450”; there are overlapping ranges where theta is 1.5 times the value of inlet angle);

Regarding claim 7, Kim teaches the inlet section extends in the air inlet; 
a diameter D1 of the air inlet (element SD) is greater than or equal to a diameter D2 (element HD) of the second air plate (Col. 4, Lines 16-19); 
an outer diameter D3 of the plurality of blades is less than or equal to an outer diameter D4 of the first air plate (outer diameter of the blades and outer diameter of the first air plate are equal (element DO), Fig. 6); and the outlet section of each of the plurality of blades protrudes radially out of an edge of the second air plate (see fig. 6).
Regarding claim 8, Kim teaches wherein the outlet section comprises a boss (see annotated fig. 6); the boss protrudes axially out of a surface of the second air plate; and the first air plate, the second air plate, the plurality of blades and the boss form an integrated structure through injection molding (Note that this section of the claim is understood as product by process. Kim teaches that this fan is manufactured by integral injection molding (Col. 2, lines 63-65)).
Regarding claim 9, Kim teaches wherein a portion of the inlet section axially extends out of a surface of the first air plate (blade 27a extend axially from the bottom surface of element 27b).
Regarding claim 19, Kim teaches a blower, comprising: 
a volute comprising an air outlet (outlet from element 12, Fig. 3), a cover plate comprising an air inlet (element 11), a motor (element 13, Fig. 3), a motor shaft (shaft connecting element 17 to element 13, Fig. 3), a wind wheel of claim 1 (see rejection of claim 1), and a cavity formed by the volute and the cover plate; wherein the wind wheel is disposed in the cavity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 6340291, see fig. 2b., circles on the blade arc
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAKEEM M ABDELLAOUI/         Examiner, Art Unit 3745                                                                                                                                                                                               
/David E Sosnowski/         SPE, Art Unit 3745